CULLEN AND DYKMAN, LLP
Michelle McMahon
44 Wall St.
New York, NY 10282
212-510-2296
mmcmahon@cullellp.com

Thomas R. Slome
100 Quentin Roosevelt Boulevard
Garden City, New York 11530-4850
516-296-9165
tslome@cullenllp.com

Attorneys for Newell Funding, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                          Chapter 11
                                                                Case No.: 19-12447 (SMB)
Bronx Miracle Gospel Tabernacle Word
of Faith Ministries, Inc.,

                                    Debtor.
------------------------------------------------------------X

           NOTICE OF HEARING OF MOTION OF NEWELL FUNDING, LLC
          TO APPOINT A CHAPTER 11 TRUSTEE OR IN THE ALTERNATIVE
                   FOR RELIEF FROM THE AUTOMATIC STAY

        PLEASE TAKE NOTICE that a hearing will be held before the Honorable Stuart M.

Bernstein, United States Bankruptcy Judge, United States Bankruptcy Court, Southern District of

New York, in Courtroom 723 at the Alexander Hamilton Custom House, One Bowling Green,

New York, New York 10004 (the “Bankruptcy Court”), on January 7, 2020 at 10:00 a.m.

(prevailing Eastern Time), or as soon as thereafter as counsel can be heard, to consider the

Motion Of Newell Funding, LLC To Appoint A Chapter 11 Trustee Or In The Alternative For

Relief From The Automatic Stay (the “Motion”).
       PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to the relief

requested in the Motion must (i) be in writing describing with particularity the grounds for such

responses and objections; (ii) conform to the Federal Rules of Bankruptcy Procedure and the

Local Rules of the United States Bankruptcy Court for the Southern District of New York; (iii)

be filed electronically with the Bankruptcy Court in accordance with General Order M-399 (a

copy of which can be found at www.nysb.uscourts.gov, the official website for the United States

Bankruptcy Court for the Southern District of New York), with a hard copy delivered directly to

Chambers; and (iv) be served on (a) the undersigned counsel Newell Funding LLC, and (b) the

Office of the United States Trustee, 201 Varick Street, Room 1006, New York, New York

10014, Attn: Serene Nakano, Esq., so as to be received on or before December 31, 2019 at 5:00

p.m. (prevailing Eastern Time).


Dated: December 9, 2019, 2019
       New York, New York                        /s/ Michelle McMahon
                                                 Michelle McMahon
                                                 CULLEN AND DYKMAN LLP
                                                 44 Wall Street
                                                 New York, New York 10005
                                                 Telephone: (212) 732-2000
